DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (2017/0037874 A1) in view of Tell (6,561,769 B1).
Regarding to claim 1, Cho discloses a vacuum pump (200 in Fig. 7) comprising:
a housing (210) having an internal vacuum chamber (100 in Fig. 9) and a side-mounted suction port (213) extending to the vacuum chamber (100 in Fig. 9), an ejector pump (110 in Fig. 9) mounted to axially extend in the vacuum chamber (100); and a tubular air filter (129) arranged in the vacuum pump housing (210), wherein the ejector pump (110) has an air hole (113 in Fig. 4) formed in a side wall thereof to communicate with the 
Regarding to claim 2, Cho discloses the vacuum pump (200 in Fig. 7) comprising a hollow closure member coupled to an opening of the housing to receive an outlet port side end of the ejector pump (110), thereby axially pressing and fixing the ejector pump (110) disposed in the vacuum chamber (100) (see details of Fig. 7).
Regarding to claim 3 calling for the closure member being a silencer.  It would have been obvious to a person having ordinary skill in the art to install a silencer as the 
Regarding to claim 5, Tell discloses the ejector pump (4) having annular stopper (6 in Fig. 1) disposed on the inlet port corresponding to the protrusion (21) of the air filter (15).
Regarding to claim 6 calling for one or more transparent windows.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide transparent windows so that the user can monitor the condition of the filter element for filter change-out due to life or routine maintenance.
Regarding to claim 7, Tell discloses the air filter (15) fixedly mounted on the outer surface of the ejector pump (4) in such a manner that both ends of the reinforcing member (19, 20) are pressed against the inlet port and the outlet port of the ejector pump (4), respectively (see Figs. 1 & 2).
Regarding to claim 8, Cho discloses a vacuum pump with two ejector pumps located within the vacuum chamber having a supply line (122) and a discharge line (142) (paragraphs 0037 & 0038) but not a vacuum pump array with two or more vacuum pumps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a vacuum pump array with multiple vacuum pumps rather than just one vacuum pump, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.